Exhibit 99.1 For immediate release July 30, (publié également en français) Solid Operations and Strong Liquidity Position Petro-Canada Well for Merger with Suncor Highlights · Production in line with guidance due to reliable upstream operations · Maintained strong liquidity through a difficult business environment · Obtained shareholder, court and Competition Bureau approval for merger with Suncor Energy Inc. (Suncor) to create Canada’s premier energy company, effective August 1, 2009 Calgary – Petro-Canada announced today second quarter operating earnings of $99million ($0.20/share), down 91% from $1,151million ($2.38/share) in the second quarter of 2008. Second quarter 2009 cash flow from operating activities before changes in non-cash working capital was $634million ($1.31/share), down 68% from $1,979million ($4.09/share) in the same quarter of last year. Net earnings were $77million ($0.16/share) in the second quarter of 2009, compared with $1,498million ($3.10/share) in the same quarter of “We continued to manage our business in a prudent manner during the second quarter, as the downturn persisted,” said Ron Brenneman, president and chief executive officer. “Staying the course we charted for ourselves at the beginning of this year has us in a strong position heading into our merger with Suncor.” As a result of the merger between Petro-Canada and Suncor, Petro-Canada will not be declaring further dividends. Dividends will now be granted and paid by the new amalgamated Company, subject to the approval of its new Board of Directors. Second Quarter Results Three months ended June30, Six months ended June30, (millions of Canadian dollars, except per share and share amounts) 2009 2008 2009 2008 Consolidated Results Operating earnings 1 $ 99 $ 1,151 $ 210 $ 2,097 – $/share 0.20 2.38 0.43 4.33 Net earnings 77 1,498 30 2,574 – $/share 0.16 3.10 0.06 5.32 Cash flow from operating activities before changes in non-cash working capital 2 634 1,979 1,336 3,831 – $/share 1.31 4.09 2.76 7.92 Dividends – $/share 0.20 0.13 0.40 0.26 Capital expenditures $ 683 $ 2,141 $ 1,364 $ 3,157 Weighted-average common shares outstanding (millions of shares) 485.0 483.8 484.9 483.8 Total production net before royalties (thousands of barrels of oilequivalent/day – Mboe/d) 3 374 414 392 421 Operating return on capital employed (%) 4 Upstream 18.3 35.1 Downstream 3.2 3.3 Total Company 11.3 20.6 1 Operating earnings (which represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuation of stock-based compensation, the Libya Exploration and Production Sharing Agreements (EPSAs) ratification adjustment, income tax adjustments, asset impairment charges, insurance proceeds and premium surcharges, and charges due to the deferral of the Fort Hills project – see page 2 NON-GAAP MEASURES) are used by the Company to evaluate operating performance. 2 From operating activities before changes in non-cash working capital (see page 2 NON-GAAP MEASURES). 3 Total production includes natural gas converted at six thousand cubic feet (Mcf) of natural gas for one barrel (bbl) of oil. 4 Returns calculated on a 12-month rolling basis. – 1 – PETRO-CANADA NON-GAAP MEASURES Cash flow and cash flow from operating activities before changes in non-cash working capital are commonly used in the oil and gas industry and by Petro-Canada to assist management and investors in analyzing operating performance, leverage and liquidity. In addition, the Company’s capital budget was prepared using anticipated cash flow from operating activities before changes in non-cash working capital, as the timing of collecting receivables or making payments is not considered relevant for capital budgeting purposes. Operating earnings represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuation of stock-based compensation, the Libya EPSA ratification adjustment, income tax adjustments, asset impairment charges, insurance proceeds and premium surcharges, and charges due to the deferral of the Fort Hills project. Operating earnings are used by the Company to evaluate operating performance. Cash flow, cash flow from operating activities before changes in non-cash working capital and operating earnings do not have standardized meanings prescribed by Canadian generally accepted accounting principles (GAAP) and, therefore, may not be comparable with the calculations of similar measures for other companies. For a reconciliation of cash flow and cash flow from operating activities before changes in non-cash working capital to the associated GAAP measures, refer to the table on page 4. For a reconciliation of operating earnings to the associated GAAP measures, refer to the table below. Three months ended June 30, Six months ended June 30, (millions of Canadian dollars, except per share amounts) 2009 ($/share) 2008 ($/share) 2009 ($/share) 2008 ($/share) Net earnings $ 77 $ 0.16 $ 1,498 $ 3.10 $ 30 $ 0.06 $ 2,574 $ 5.32 Foreign currency translation gain (loss) on long-term debt 1 273 (13 ) 174 (61 ) Loss on sale of assets 2 (5 ) (99 ) (3 ) (96 ) Downstream estimated current cost of supply adjustment 137 299 152 422 Mark-to-market valuation of stock-based compensation (87 ) (117 ) (112 ) (49 ) Libya EPSA ratification adjustment 3 – 47 – – Income tax adjustments 4 2 230 7 256 Asset impairment charge 5 (158 ) – (158 ) (24 ) Insurance proceeds and premium surcharges 1 – 1 29 Charges due to the deferral of the Fort Hills project 6 (185 ) – (241 ) – Operating earnings $ 99 $ 0.20 $ 1,151 $ 2.38 $ 210 $ 0.43 $ 2,097 $ 4.33 1 Foreign currency translation reflected gains or losses on United States (U.S.) dollar-denominated long-term debt not associated with the self-sustaining International business unit and the U.S. Rockies operations included in the North American Natural Gas business unit. 2 In the second quarter of 2008, the North American Natural Gas business unit completed the sale of its Minehead assets in Western Canada, resulting in a loss on sale of $153 million before-tax ($112 million after-tax). 3 In the second quarter of 2008, the Company signed six new EPSAs with the Libya National Oil Corporation (NOC) to replace existing concession agreements and one EPSA. The new EPSAs were ratified as of the signing, with an effective date of January 1, 2008. Net earnings for the three months ended June 30, 2008 included a $47 million after-tax adjustment to recognize incremental earnings on the new EPSAs relating to the period from January 1 to March 31, 2008, which could not be recognized until ratification on June 19, 2008. 4 In the second quarter of 2008, the International business segment recorded a $230 million future income tax recovery due to the ratification of the Libya EPSAs. 5 In the second quarter of 2009, the North American Natural Gas business unit recorded a charge of $244 million before-tax ($158 million after-tax) for impairments primarily related to the coal bed methane (CBM) assets in the U.S. Rockies due to production performance combined with lower prices. In the first quarter of 2008, the North American Natural Gas business unit recorded a depreciation, depletion and amortization (DD&A) charge of $35 million before-tax ($24 million after-tax) for accumulated project development costs relating to the proposed liquefied natural gas (LNG) re-gasification facility at Gros-Cacouna, Quebec, which has been postponed due to global LNG business conditions. 6 In the second quarter of 2009, the Oil Sands business unit recorded expenses of $252 million before-tax ($185 million after-tax) primarily related to writedowns of property, plant and equipment due to the indefinite deferral of the upgrading portion of the Fort Hills project. In the first quarter of 2009, the Oil Sands business unit recorded expenses of $80 million before-tax ($56 million after-tax) to reflect costs incurred terminating certain goods and services agreements and writedowns of certain property, plant and equipment due to the deferral of the Fort Hills final investment decision (FID). – 2 – PETRO-CANADA Earnings Variances Q2/09 VERSUS Q2/08 FACTOR ANALYSIS Operating Earnings (millions of Canadian dollars, after-tax) Operating earnings decreased 91% to $99million ($0.20/share) in the second quarter of 2009, compared with $1,151million ($2.38/share) in the second quarter of 2008. The decrease in second quarter operating earnings reflected lower realized upstream prices ($(768)million), decreased upstream volumes1 ($(184)million), decreased Downstream margin and volumes2 ($(10)million), and higher DD&A and exploration ($(47)million), operating, general and administrative (G&A) ($(28)million) and other3 ($(15)million) expenses. 1 Upstream volumes included the portion of DD&A expense associated with changes in upstream production levels. 2 Downstream margin included the estimated current cost of supply adjustment. 3 Other mainly includedchanges in the elimination of profits in the upstream business units for crude oil sales to Downstream, where the crude oil still resides in Downstream’s inventories ($(56) million), decreased sulphur sales ($(28) million), foreign exchange ($(14) million) and upstream inventory movements ($77 million). Operating Earnings by Segment (millions of Canadian dollars, after-tax) The decrease in second quarter operating earnings on a segmented basisreflected lower operating earnings in East Coast Canada ($(248)million) and International ($(241)million), a decrease from operating earnings to an operating loss in North American Natural Gas ($(287)million, Oil Sands ($(181)million) and Downstream ($(18) million), and higher Shared Services and Eliminations costs ($(77)million). Net earnings in the second quarter of 2009were $77million ($0.16/share), compared with $1,498 million ($3.10/share) during the same period in 2008. Net earnings in the second quarter of 2009were lower than in the second quarter of 2008 due to significantly lower operating earnings, expenses from the deferral of the Fort Hills project, impairment charges in North American Natural Gas and a smaller current cost of supply adjustment in the Downstream. Net earnings for the second quarter of 2008 included a $230 million future income tax recovery on the ratification of the Libya EPSAs. These factors were partially offset by lower expenses from the mark-to-market valuation of stock-based compensation, smaller losses on the sale of assets and foreign currency translation gains on long-term debt during the second quarter of 2009, versus foreign currency translation losses in the same period of the prior year. – 3 – PETRO-CANADA Three months ended June30, Six months ended June30, (millions of Canadian dollars) 2009 2008 2009 2008 Cash flow from operating activities $ 465 $ 2,479 $ 937 $ 3,914 Increase (decrease) in non-cash working capital related to operating activities 169 (500 ) 399 (83 ) Cash flow from operating activities before changes in non-cash working capital $ 634 $ 1,979 $ 1,336 $ 3,831 During the second quarter of 2009, cash flow from operating activities before changes in non-cash working capital was $634million ($1.31/share), down significantly from $1,979 million ($4.09/share) in the same quarter of 2008. The decrease in cash flow from operating activities before changes in non-cash working capital reflected significantly lower net earnings. 2009 Consolidated Net Production and Capital Expenditure Outlooks The Company updates its annual production and capital and exploration expenditure outlooks at mid-year. Full-year upstream production is expected to be in the 355,000 barrels of oil equivalent/day (boe/d) to 375,000boe/d range in 2009, in line with the 345,000 boe/d to 385,000 boe/d production outlook previously provided. The 2009 capital and exploration expenditure program is expected to be $3.2billion, down $200 million from the prior guidance of $3.4billion announced on April 28, 2009. Operating Highlights Second quarter production in 2009 averaged 374,000boe/d net to Petro-Canada, down from 414,000boe/d net in the same quarter of 2008. Volumes reflected decreased North American Natural Gas, East Coast Canada and International production while Oil Sands production was relatively unchanged. In the Downstream, earnings were negatively impacted by a weaker business environment in the second quarter of 2009. Three months ended June30, Six months ended June30, 2009 2008 2009 2008 Upstream – Consolidated Production before royalties Crude oil and natural gas liquids (NGL) production net (thousands of barrels/day – Mb/d) 267 296 281 303 Natural gas production net, excluding injectants (millions of cubic feet/day – MMcf/d) 645 705 670 709 Total production net (Mboe/d) 1 374 414 392 421 Average realized prices Crude oil and NGL ($/barrel – $/bbl) 65.37 117.22 58.38 104.67 Natural gas ($/thousand cubic feet – $/Mcf) 3.44 9.55 4.56 8.56 Downstream Petroleum product sales (thousands of cubic metres/day – m3/d) 50.0 51.8 50.5 52.0 Average refinery utilization (%) 85 96 87 99 Downstream operating earnings (loss) after-tax (cents/litre) (0.4 ) – 0.5 0.6 1 Total production included natural gas converted at six Mcf of natural gas for one bbl of oil. – 4 – PETRO-CANADA BUSINESS STRATEGY Petro-Canada's strategy is to create shareholder value by delivering long-term, profitable growth and improving the profitability of the base business. On March 23, 2009, the Company announced plans to merge with Suncor to create the premier Canadian energy company. The Company continues to advance the three major growth projects previously sanctioned by the Company: the extension of the White Rose field off the East Coast of Canada; the Syria Ebla gas project; and the developments associated with the new Libya EPSAs. The other three major growth projects, MacKayRiver expansion, Fort Hills mining project and the Montreal coker, are not sanctioned by the Company and are on hold until the merger with Suncor is completed. After the close of the merger all capital projects for the merged company will be reviewed in the context of capital investment being directed toward projects with the strongest near-term cash flow potential, highest anticipated return on capital and lowest risk. Petro-Canada continually works to strengthen its base business by improving the safety, reliability and efficiency of its operations and is focused on delivering upstream production in line with guidance. Outlook Operational Updates · Terra Nova successfully completed a nine-day turnaround in the second quarter of 2009 and is planning a 21-day turnaround in the third quarter of 2009 to complete planned regulatory and maintenance scope. · White Rose is planning a 28-day regulatory and maintenance turnaround in the third quarter of 2009, followed by a further period of reduced production, lasting approximately 40 days, to do subsea work associated with the tie-in of the North Amethyst project. · Buzzard is planning a 28-day turnaround in the third quarter of 2009 to do regulatory work and to complete tie-ins for the enhancement project. Production will be reduced for a further 14 days during the third quarter due to maintenance work on the Forties pipeline system. · Syncrude is planning a 15-day turnaround in the third quarter of 2009 that will be significantly smaller in scope than the spring turnaround. · MacKay River is planning a 14-day slowdown in the third quarter of 2009 for planned maintenance of the third-party co-generation unit. Major
